DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on February 10, 2022 have been received and entered. Claims 1, 13-17, 19, 24, 26-27, 29, 32 have been amended, while claims 5-7, 10-12, 18, 21-23, 25, 28 have been canceled. Applicant’s supplemental amendments to the claims filed on 3/29/2022 have also been received and entered. Claims 1, 13-17, 19, 24, 26-27, 29 and 32 have been amended, while claims 5-7, 10-12, 18, 21-23, 25, 28 have been canceled. It is noted that 19, 24, 26, 27 and 29 were rejoined and examined with the elected invention in previous office action, therefore the status identifier of claims 19, 24, 26, 27 and 29 are incorrect and should be corrected in response to this office action. Claims 1-4, 8-9, 13-17, 19-20, 24, 26-27, 29-31 and 32 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 1-5, 8-9 (group I) in the reply filed on August 20, 2020 was acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all the pending claims, Applicant further argues that one of ordinary skill in the art would not know that a pH of 8 or more is required for the placental derived matrix.  This is not found persuasive because instant application is a national stage filing under 35 U.S.C. 371 and according to MPEP 1893.03(d), whether or not a serious burden is required is not a proper basis of traversal in a national stage application. It should be noted that claims 19, 24, 26, 27 and 29 were rejoined with the elected invention. The requirement was deemed proper and was therefore made FINAL.
Claim 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 20, 2020. 
Claims 1-4, 8-9, 13-16, 19-20, 24, 26-27, 29-31 and 32 are under consideration. 
Priority
This application is a 371 of PCT/US2016/034712 filed on 05/27/2016 that claims priority from US provisional application 62/168,397 filed on 05/29/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 8- 9, 13, 26-27, 30-31 and 32  were rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al (USPGPUB 20150037434, dated 02/05/2015, filed on 08/01/2014, EFD 08/02/2013) and Badylak et al (20170049932, EFD 04/24/2014)/Hagg et al (The Journal of Cell Biology, 1998, Volume 142, 285-294) as evidence by Piper et al (Gut, 1965, 506-508) and Slivka et al (Biomaterial Science, 2013, 1-3, 1-12).  In view of Applicants’ amendment of base claim 1, introducing the method steps “(e) to (h)”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claims 1, 16 were rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al (USPGPUB 20150037434, dated 02/05/2015, filed on 08/01/2014, EFD 08/02/2013) and Badylak et al (20170049932, EFD 04/24/2014)/Hagg et al (The Journal of Cell Biology, 1998, Volume 142, 285-294). Piper et al (Gut, 1965, 506-508), Slivka et al (Biomaterial Science, 2013, 1-3, 1-12) as applied above for claim 1, and further in view of Wolf et al (Biomaterials, 2012, 33, 29, 7028-7038, IDS). The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 13-15 were rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al (USPGPUB 20150037434, dated 02/05/2015, filed on 08/01/2014, EFD 08/02/2013) and Badylak et al (20170049932, EFD 04/24/2014)/Hagg et al (The Journal of Cell Biology, 1998, Volume 142, 285-294) Piper et al (Gut, 1965, 506-508), Slivka et al (Biomaterial Science, 2013, 1-3, 1-12) , and further in view of  Miyamoto et al (Journal of Cryogenic Biotechnology, 2010, 47-50, abstract, IDS) and Sugiyama et al (H of Crystallograohic Society of Japan, 2012, 303-303, abstract, IDS). The rejection is withdrawn for the reasons discussed supra.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al (USPGPUB 20150037434, dated 02/05/2015, filed on 08/01/2014, EFD 08/02/2013) and Badylak et al (20170049932, EFD 04/24/2014)/Hagg et al (The Journal of Cell Biology, 1998, Volume 142, 285-294), Piper et al (Gut, 1965, 506-508) and Slivka et al (Biomaterial Science, 2013, 1-3, 1-12) as applied above for claim 1, and further in view of Siegal et al (USPGPUB, 20070154552, dated 07/05/2007)/Butt et al (Journal of Proteome Research 2006, 5, 437-448). The rejection is withdrawn for the reasons discussed supra.
Claims 1, 19 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al (USPGPUB 20150037434, dated 02/05/2015, filed on 08/01/2014, EFD 08/02/2013) and Badylak et al (20170049932, EFD 04/24/2014)/Hagg et al (The Journal of Cell Biology, 1998, Volume 142, 285-294) Piper et al (Gut, 1965, 506-508), Slivka et al (Biomaterial Science, 2013, 1-3, 1-12) as applied above for claims 1 and 26, and further in view of  Kantsevoy et al (GASTROINTESTINAL ENDOSCOPY Volume 68, No. 1 : 2008.1-18). The rejection is withdrawn for the reasons discussed supra.
Claims 1, 24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Freytes et al (USPGPUB 20150037434, dated 02/05/2015, filed on 08/01/2014, EFD 08/02/2013) and Badylak et al (20170049932, EFD 04/24/2014)/Hagg et al (The Journal of Cell Biology, 1998, Volume 142, 285-294) Piper et al (Gut, 1965, 506-508), Slivka et al (Biomaterial Science, 2013, 1-3, 1-12) as applied above for claims 1 and 26, and further in view of  Gilbert et al (Journal of Surgical Research, 2009, 152, 135-139). The rejection is withdrawn for the reasons discussed supra.
Claim Rejections - 35 USC § 112-new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 13-16, 19-20, 24, 26-27, 29-31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “..adjusting the temperature and pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel having a pH of 8.0 -9.0” (claim 1) is considered new matter. Applicants point to the specification page 41, line 14 to page 42, line 6 for the specific support of the claimed amendment. However, upon further review of the instant specification, examiner could not find support for adjusting the  pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel having a pH of 8.0-9.0”.  There is no explicit or implicit support for adjusting pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel having a pH of 8.0-9.0 starting from a sponge structure. The specification discloses spongy structure is dissolved in a solvent to produce a placenta-derived solution. The solution prepared from the placenta is electrospun to produce nanofibers ([0013], [0150]), or lyophilized to form a spongy material and then re-dissolved in 0.M acetic acid and neutralized. It is described in a specification that a hydrogel is cast at 37 ℃ (see page 42 of the specification lines 1-6); however, step of dissolving the spongy structure in a solvent to form a second placenta matrix; and adjusting the pH of the matrix derived from the placenta in two step process is not described. The step of forming a thermoreversible hydrogel having a pH of 8.0 to 9.0 by adjusting the temperature and pH of the second placental-derived matrix is not explicitly or implicitly disclosed. Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the claimed method, as claimed. 
In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for adjusting the pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel having a pH of 8.0 9.0, as recited in claim 1 of the instant application.  
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) Claims w-4, 8-9, 13-16, 19-20, 24, 26-27, 29-31 and 32 are included in the rejection as they directly or indirectly depend from the rejected base claim 31 This is a new matter rejection. 


New-Claim Rejections - 35 USC § 112- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 13-16, 19-20, 24, 26-27, 29-31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing a thermoreversible hvdrogel, said method comprising 
(a) devitalizing a placenta tissue to produce a devitalized placenta tissue, 
(b) digesting the devitalized placenta tissue in a digestion solution comprising pepsin and hydrochloric acid to produce a placenta-derived matrix, 
(c) adjusting pH of the placenta-derived matrix from step (b) to a basic pH of 8.0 to 11.0 to irreversibly inactivat
(d) adjusting the pH of the placenta-derived matrix from step (c) to a neutral pH to prepare a first neutralized placenta-derived matrix, 
(e) freeze-drying the first neutralized placenta-derived matrix to produce a sponge structure,
(f) dissolving the sponge structure in an acidic solvent to form a second placenta-derived matrix, 
(g) adjusting the pH of the second placenta-derived matrix from step (f) to neutral pH to prepare a second neutralized placenta-derived matrix, and
(h) adjusting temperature to 370C of the second neutralized placenta-derived matrix, thereby forming thermoreversible hydrogel, 
does not reasonably provide enablement for digesting the devitalized placenta tissue in any other solution comprising any other protease to produce a placenta-derived matrix, adjusting pH to basic pH of more than 7.8 but less than 8 to irreversibly inactivate using any protease, dissolving the sponge in any solvent other than organic solvent or adjusting temperature to any level to form thermoreversible hydrogel. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the invention 
Claims are drawn to a method of preparing  thermoreversible hydrogel , comprising (a) devitalizing a placenta tissue to produce a devitalized placenta tissue, (b) digesting the devitalized placenta tissue in a digestion solution having any protease to produce a placenta-derived matrix, (c) adjusting pH of the placenta-derived matrix from step (b) to any basic pH to irreversibly inactivate,  (d) adjusting the pH of the placenta-derived matrix from step (c) to a neutral pH to prepare a first neutralized placenta-derived matrix, (e) freeze-drying the first neutralized placenta-derived matrix to produce a sponge structure, (f) dissolving the sponge structure in a solvent to form a second placenta-derived matrix, (c) adjusting the pH of the second placenta-derived matrix from step (f) to a neutral pH to prepare a second neutralized placenta-derived matrix, and (h) adjusting the temperature and pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel having a pH of 8.0 9.0.
Breadth of the claims:
  The claims are broadly directed to a method of preparing thermoreversible hydrogel by digesting the devitalized placenta tissue in a digestion solution having any protease to produce a placenta-derived matrix,  and adjusting pH of the placenta-derived matrix from step (b) to any basic pH to irreversibly inactivate to prepare a first neutralized placenta-derived matrix, ..(f) dissolving the sponge structure in any solvent to form a second placenta-derived matrix, and..(h) adjusting to any temperature and pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel having a pH of 8.0 9.0. It is noted that breadth of instant claims encompasses digestion solution having any protease to produce placenta-derived matrix and any basic pH to irreversibly inactivate protease, using any solvent to dissolve sponge and adjusting to any temperature and pH of the second neutralized placenta-derived matrix to form a thermoreversible hydrogel. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and The Existence of Working Examples:
The specification teaches that decellularised placental tissues is digested in a solution containing pepsin and HCl solutions. The pH is adjusted to pH 8.0 using sodium hydroxide and hydrochloric acid to irreversibly inactivate to prepare a first neutralized placenta-derived matrix and the pH is adjusted to a pH of 7.0 to 7.2 that is freeze dried to produce a sponge (example 1).  The specification further discloses following lyophilization, the sponge is dissolved in organic solvents (such as hexafluoroisopropanol) and electrospun into nanofiber sheets. Furthermore, the lyophilized sponge is able to surprisingly be re-dissolved in 0.5M acetic acid, neutralized, and again able to be cast as a hydrogel at 370C (see example 1 and page 41 and 42 of the specification). It is relevant to point out that the term "neutral pH" refers to a pH of about 6.0-7.8, while a basic pH" refers to a pH above about 7.8. that includes 7.9 as well (see para. 81 and 82 of the published application). The specification contemplates digestion solution may comprise an acid, a strong or weak acid, and a protease including a papain, pepsin, pepsinogen, trypsin, collagenases, and/or dispase. The acid may be selected from the group consisting of hydrochloride (HCl), nitric acid (HNO3), acetic acid, citric acid, sulfuric acid and trifluoroacetic acid (see para. 91 of the published application).
 State of the Art and Predictability of the Art:  
The claims are directed to a method comprising digesting the devitalized placenta tissue in a digestion solution having any protease to produce a placenta-derived matrix, and adjusting pH of the placenta-derived matrix to a basic pH to irreversibly inactivate the protease. The guidance provided in the specification is limited to digesting decellularised placental tissues in a solution containing pepsin and HCl solutions. The pH is adjusted to pH 8.0 using sodium hydroxide and hydrochloric acid to irreversibly inactivate to prepare a first neutralized placenta-derived matrix. The state of the art recognizes that pH of the environment of an enzyme may affect the activity of the enzyme in several ways. First, each enzyme has its pH optimum, at which the enzyme is most active, but the enzyme is stable within certain limits on each side of the optimum and if not at the pH where full activity is possible, adjustment of the pH of the reaction mixture to the optimum pH will restore maximal activity. Secondly, the environmental pH of the enzyme may influence its stability, and at extremes of acidity or alkalinity the enzyme may be denatured (see Piper et al Gut, 1965, 6, 506-508). It is generally known that pepsin is an aspartic protease and its activity is directly dependent on the pH of the solution environment. (PLoS One. 2017; 12(2): e0171926). Piper teaches the effect of pH on the stability and activity of pepsin showed that 70 % of maximal peptic activity was still present at pH 4 5 and that pepsin was irreversibly inactivated at pH 8 (abstract). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Piper teaches pH 5 to 7.5, a range within which no peptic activity is possible but within which range pepsin is stable and restoration of the pH to pH 2 restores maximal peptic activity. The specification teaches that a basic pH includes a pH of 7.9 (see instant application para. 81 and 82). In view of foregoing pepsin would not irreversibly inactivate pepsin at a basic pH 7.9. Further, specification teaches that protease include a papain, pepsin, pepsinogen, trypsin, collagenases, and/or dispase (see para. 81-82 of the published application). In this context, Gokcen et al (US Patent no 5116615, dated 5/26/1992) teaches that the optimal pH for collagenase activity is in the range of 6 to 8. A low pH values irreversibly inactivate the enzyme, and acetic acid may be used to stop the action of collagenase immediately (col. 15, lines 30-35). There is no evidence on record that the claimed method is enabling for any combination of digesting solution comprising any protease other than pepsin and HCl solutions combination that completely digest the placental tissue by adjusting pH to a pH 8.0 and above leading to irreversible inactivation of the pepsin. In view of foregoing, it is clear that before the effective filing date of instant invention different protease whose substrate specificity and pH value differ from each other. Therefore, it is unpredictable whether the desired thermoreversible hydrogel can be prepared using a digestive fluid having any protease other than digestive solution comprising pepsin and hydrochloride" as exemplified in the instant application. An artisan would have to perform undue experimentation to test different combination of digesting solution comprising different species of protease enzyme in combination of different strong and/or weak acid such that adjusting the pH to a basic pH (greater than 7.8) would irreversibly inactivate the protease, without reasonable expectation of success. 
The claims are directed to dissolving the sponge structure in any solvent to form a second placenta-derived matrix. The guidance provided in the specification is limited to in organic solvents (such as hexafluoroisopropanol) or 0.5M acetic acid before neutralizing to prepare the second neutralized placenta-derived matrix. Francis et a (US patent application no 20150010607, dated /8/2015) and Olge et al (US 20100120115, dated 5/13/2010) teaches dissolving matrix solution by dissolving the tissue or sponge in an organic solvent such as hexafluoroisopropanol (HFP) or (TFE) and (5 wt % trifluoroacetic acid sufficient to evaporate in an amount of the solvent to form a colloidal gel (see para. 4 of Francis and para. 21, 23 of Olge). The specification does not provide any guidance of using any basic solvent or any solution other than an organic acid to dissolve the sponge to form a placental derived matrix. An artisan would have to perform undue experimentation to make and use invention, without reasonable expectation of success. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632